Citation Nr: 1717974	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-16 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether there was clear and unmistakable error in an August 2009 decision that granted pension benefits.

2. Entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served from May 10, 1945, to August 1, 1945, and from October 10, 1945, to December 22, 1945, with training prior to May 10, 1945.  He died in November 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO) and Insurance Center and Pension Management Center in Philadelphia, Pennsylvania.

In a remand in October 2014, the Board recharacterized the issue of entitlement to adjustment of the appellant's income based on unreimbursed medical expenses for the time period of January 1, 2009, to November 6, 2009, to entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses for the purposes of accrued benefits. The Board remanded the matter to comply with the notice requirements of the Veterans Claims Assistance Act of 2000 and for the issue to be adjudicated for the purposes of accrued benefits. 

In a separate decision dated in October 2014, the Philadelphia Pension Management Center found clear and unmistakable error in an August 2009 decision in which the Philadelphia RO granted nonservice connected pension benefits to the Veteran.  In November 2014 the appellant filed a Notice of Disagreement with this determination.  In December 2014, the Board determined that a Statement of the Case had not been issued and therefore remanded the claim for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999). In addition, as the appellant's claim for an increased rate of the Veteran's pension based on unreimbursed medical expenses for purposes of accrued benefits is dependent upon the claim as to whether there was clear and unmistakable error in the August 2009 decision that granted pension benefits, the Board determined in December 2014 that the claims were inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, in December 2014 the Board remanded the appellant's claim regarding whether there was clear and unmistakable error in an August 2009 decision for an issuance of a Statement of the Case.  See Manlincon, supra.  Also as noted above, the Board found in the December 2014 remand that the issue of entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses for purposes of accrued benefits is inextricably intertwined with the claim concerning the August 2009 rating decision. 

The Board's remand directives were completed in April 2015 when the RO issued a Statement of the Case on the issue of whether the VA decision dated August 5, 2009, to grant the Veteran pension was a clear and unmistakable error, based on lack of qualifying Merchant Marine service.  The appellant submitted a timely substantive appeal, via VA Form 9, in April 2015.  The Board notes that on that form, the appellant indicated that she "want[ed] a BVA Hearing via live videoconference."  There is no evidence of record to demonstrate that the appellant has ever been scheduled for or afforded a Board hearing, as requested.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board at the RO will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704 (a) (2016).  Thus, a remand of this appeal is necessary to afford the appellant the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge.  Appropriate notification should be given to the appellant and any representative, and such notification should be documented and associated with the appellant's claims folder.  Once the appellant has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

